Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
laying using a work vehicle, a plurality of magnetic markers in a road at spacings without identifying positions of the plurality of markers to be laid…
…measuring a lateral shift amount of the work apparatus with respect to the first magnetic marker that has been detected;
acquiring an absolute position of the work apparatus when the work apparatus detects the first magnetic marker; 
identifying a laying position of the first magnetic marker using the measured lateral shift amount and the acquired absolute position

Claims 2-4, 6-7 and 10-13 would also be allowed for further limiting claims 1 and 5.

The following relevant art was found based on the updated search:
Breed (2005/0134440) teaches such detectable infrastructure can comprise a MIR triad, radar reflectors, SAW devices, RFID devices, devices or marks detectable visibly such as bar codes or other recognizable objects including edges of buildings, poles, signs or the like, magnetic markers or any other object whose position is precisely known and/or is detectable in a manner that permits the vehicle to 
Tominaga (5,957,983) teaches vehicle position is identified using means such as a method wherein a magnetic sensor installed onboard the vehicle detects magnetic markers provided on the road and relative displacement from the magnetic markers is detected based on this magnetic field strength, or a method wherein a CCD sensor installed onboard the vehicle films the lane lines in front of the vehicle and relative displacement from the line is detected based on the position of the lane line in the image obtained.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867